Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon (US 2,459,251) in view of Vieregge (WO 2001059350 A1).
In regard to claim 1, Stillwagon discloses a coupling (Fig. 1 shows a pipe coupling for pipes 3) for joining a flanged pipe element to a plain end pipe element (Fig. 1, there is at least one plain end pipe element 3. Also, see note below.), the coupling comprising: 
a plurality of segments (Fig. 6, the coupling comprises two segments) attached to one another in spaced apart relation end to end surrounding a central space (Figs. 1 and 6, space between each segments), each of the segments comprising: 
a first side and a second side (Fig. 1, first and second sides at the axial ends of the coupling which are oppositely disposed) oppositely disposed; 
a first channel positioned proximate to the first side and extending circumferentially around and facing the central space (Fig. 1, channel at 14); 
a first flange (Figs. 1-4, each axial side of the coupling has a flange similar to the applicant’s invention that) positioned proximate to the second side (Figs. 1-4), the first flange comprising a root proximate to the central space and a free edge distal (Figs. 1-4, the flanges extend from a root at the central space and radially outward to a free end) thereto, the first flange extending outwardly away from the central space in a direction from the root toward the free edge (Figs. 1-4), the first flange having a plurality of holes (Figs. 1-4, holes at 18) therethrough positioned between the root and the free edge (Figs. 1-4); 
a second channel positioned between the first channel and the first flange (Fig. 1, channel at 11) extending circumferentially around and facing the central space (Fig. 1); 
wherein the coupling further comprises: 
a split ring (Figs. 1 and 6, split ring at 13 and is positioned in the indicated first channel) positioned in the first channel, said split ring adapted to be collapsible to a smaller diameter to permit said segments to be drawn toward one another (Fig. 6 shows the indicated split ring is made of two equal halves adapted to be collapsible to a smaller diameter to permit the two segments to be drawn to one another as shown in Fig. 2); 
a seal (Fig. 1, seal 11 positioned in the indicated second channel) positioned in the second channel; 
a tube (Fig. 1, one of tube 3) positioned within the central space and extending outwardly from the second sides of the segments (Fig. 1), the tube comprising a radially facing outer surface engaging the seal (Fig. 1, the outer surface of tube 3 contacts seal 11, therefore, tube 3 has a radially facing outer surface engaging the seal 11).
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the recitation of “for joining a flanged pipe element to a plain end pipe element” is the intended use of the claimed invention and the coupling of Stillwagon is capable of joining a flanged pipe element to a plain end pipe element. Therefore, the coupling of Stillwagon teaches all the structural limitations capable of performing the intended use of “for joining a flanged pipe element to a plain end pipe element”.
Stillwagon does not expressly disclose the split ring has a single gap.
In the relate field of split clamps having a seal and at least one split ring for joining two pipes, Vieregge teaches a clamp (Fig. 4, clamp 56) having two halves (Fig. 4, clamp 56 is made of two halves), a seal (Fig. 5, seal 32), and at least one split ring that has a single gap (Fig. 5, one of the rings at 80 or 52 and the cross-section can be seen in Fig. 12 that shows the rings are split and has a single gap). 
It would have been obvious to one having ordinary skill in the art to have substituted the split ring of Stillwagon for the split ring of Vieregge that has a single gap in order to have the advantage of a known split ring shape capable of preventing unwanted disconnect of a pipe as taught by Vieregge on page 6 in lines 220-231 of the English translation. See MPEP 2143(I)(B) with regard to simple substitution of one known element for another to obtain predictable results. 
In regard to claim 5, Stillwagon and Vieregge discloses the coupling according to claim 1, and Stillwagon further discloses wherein the seal comprises a flexible, resilient sealing ring (In 2:10-17 discloses seal 11 can be made of rubber or other resilient material) having a first ring inner surface and a second ring inner surface (Fig. 1, first and second inner surfaces that respectively contact each pipe 3) adapted to respectively engage outer surfaces of the tube and the plain end pipe element (Fig. 1), one of the ring inner surfaces having a diameter sized to receive the plain end pipe element upon insertion of the plain end pipe element between the segments (Fig. 1).
In regard to claim 6, Stillwagon and Vieregge discloses the coupling according to claim 5, and Stillwagon further discloses wherein the seal has an outer surface engaged with and supporting the segments in a preassembled state in spaced apart relation sufficient to allow the plain end pipe element to be inserted into the central space (Fig. 1, seal 11 has an outer surface engaging with the coupling and supporting the segments of the coupling in order to allow a plain end pipe such as 3 to be inserted into the central space).
In regard to claim 7, Stillwagon and Vieregge discloses the coupling according to claim 1, and Stillwagon further discloses wherein the split ring has an outer radius of curvature and an inner radius of curvature (Fig. 1, split ring at 13 has an outer radius engaging the coupling and inner radius engaging the surface of pipe 3), the inner radius of curvature being equal to or greater than an outer radius of the plain end pipe element (Fig. 1).
In regard to claim 8, Stillwagon and Vieregge discloses the coupling according to claim 1, and Stillwagon further discloses wherein the split ring supports the segments in a preassembled state in spaced apart relation sufficient to allow the plain end pipe elements to be inserted into the central space (Figs. 1 and 6, split ring at 13 supports the segments of the coupling at the groove at 13 which allows the pipe 3 to be inserted).
In regard to claim 9, Stillwagon and Vieregge discloses the coupling according to claim 8, and Stillwagon further discloses wherein the split ring has sufficient stiffness to maintain the segments in the preassembled state through handling of the coupling during insertion of the plain end pipe element (Figs. 1 and 6, split ring at 13 has sufficient stiffness as shown in Fig. 6 in a preassembled state through handling the coupling and allowing pipe 3 to be inserted).
In regard to claim 10, Stillwagon and Vieregge discloses the coupling according to claim 1, and Stillwagon further discloses wherein the split ring comprises a plurality of teeth (Fig. 4, at 15) arranged in spaced relation to one another and extending circumferentially around the split ring, the teeth projecting toward the central space (Fig. 4).
In regard to claim 11, Stillwagon and Vieregge discloses the coupling according to claim 1, and Stillwagon further discloses wherein the plurality of segments comprises no more than two the segments (Fig. 6).
In regard to claim 12, Stillwagon and Vieregge discloses the coupling according to claim 11, and Stillwagon further discloses wherein each the segment comprises adjustable attachment members located at opposite ends thereof (Fig. 6, at 5).
In regard to claim 13, Stillwagon and Vieregge discloses the coupling according to claim 12, and Stillwagon further discloses wherein the adjustable attachment members comprise projections extending from opposite ends of each the segment, each the projection defining an opening for receiving a fastener (Fig. 6, fasteners at 5 and 9 that extends through openings at 8 and 7).

Claims 2-4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon (US 2,459,251) in view of Vieregge (WO 2001059350 A1) and further in view of Bancroft et al. (US 2014/0070529 hereinafter “Bancroft”).
In regard to claim 2, Stillwagon and Vieregge discloses the coupling according to claim 1, wherein the first channel comprises: 
two side surfaces (Fig. 1, channel at 13 comprises two side surfaces axially spaced apart) arranged in spaced relation; 
a floor surface (Fig. 1, floor surface extends between the indicated two side surfaces) extending between the side surfaces.
Stillwagon does not expressly disclose the floor surface comprising a first surface portion and a second surface portion arranged respectively at opposite ends of the segments and a third surface portion positioned therebetween, the first and second surface portions each having a radius of curvature greater than a radius of curvature of the third surface portion.
Bancroft teaches the floor surface comprising first and second surface portions (Fig. 5, radii 90 and 82) arranged respectively at opposite ends of the segments and a third surface portion (Fig. 5, radius 78) positioned therebetween, the first and second surface portions each having a radius of curvature greater than a radius of curvature of the third surface portion (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwagon in view of Vieregge to include the floor surface comprising first and second surface portions arranged respectively at opposite ends of the segments and a third surface portion positioned therebetween, the first and second surface portions each having a radius of curvature greater than a radius of curvature of the third surface portion as taught by Bancroft in [0013] and [0041] in order to improve grip on a pipe and prevent distortion of the inserted split ring.
In regard to claim 3, Stillwagon, Vieregge, and Bancroft discloses the coupling according to claim 2, and Bancroft further teaches wherein the radius of curvature of the first and second surface portions on at least one of the segments is equal to an outer radius of curvature of the split ring (Fig. 3, in 31 [pocket 42 receives gasket 43]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwagon in view of Vieregge to include wherein the radius of curvature of the first and second surface portions on at least one of the segments is equal to an outer radius of curvature of the split ring as taught by Bancroft et al. in [0041] in order to house the split ring and prevent the split ring from distortion.
 In regard to claim 4, Stillwagon, Vieregge, and Bancroft does teach the coupling according to claim 2. 
Stillwagon, Vieregge, and Bancroft does not expressly disclose wherein at least one of the first and second surface portions has a length extending from 5% to 45% of a total circumferential length of the first channel.
While Stillwagon, Vieregge, and Bancroft do not expressly disclose wherein at least one of the first and second surface portions has a length extending from 5% to 45% of a total circumferential length of the first channel; the length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill to have modified Stillwagon in view of Vieregge and Bancroft to have a length extending from 5% to 45%, as the length may be optimized to the desired operational parameters through the use of routine experimentation for ease of coupling components together and accommodate for a variety of pipe sizes operating at various pressure and fluid conditions. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05.   
In regard to claim 14, Stillwagon, Vieregge, and Bancroft discloses the coupling according to claim 2, and Bancroft further teaches wherein at least one of the segments has at least one notch (Fig. 3A, notch 31) positioned in the two side surfaces adjacent to an end of the at least one segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stillwagon in view of Vieregge to include wherein at least one of the segments has at least one notch positioned in the two side surfaces adjacent to an end of the at least one segment as taught by Bancroft et al. in [0037] in order to improve ease of installation and insertion of a pipe.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon (US 2,459,251) in view of Vieregge (WO 2001059350 A1) and further in view of Kim (KR 100904419).
Stillwagon and Vieregge discloses the coupling according to claim 1, but does not expressly disclose a second flange extending outwardly from the tube and positioned adjacent to the first flange.
In the related field of pipe joints with a pair of clamps, Kim teaches a tube (Fig. 4a, tube at 120) with a flange extending radially outward (Fig. 4a, flange near 122 outside of the clamps 150-1) and adjacent to a flange of a pair of clamps (Fig. 4a, flange near 122 contacts a flange of 150-1).
It would have been obvious to one having ordinary skill in the art to have modified the tube of Stillwagon in view of Vieregge to include a flange in order to have the advantage of preventing disconnect from unwanted external vibrations by fixing a flanged portion of a tube to the flanged portion of a clamp as taught by Kim in pages 14-15 of the English translation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon (US 2,459,251) in view of Vieregge (WO 2001059350 A1) and further in view of Deakins (US 4,518,177).
Stillwagon and Vieregge discloses the coupling according to claim 1, but does not expressly disclose a barb extending outwardly from the tube proximate one end thereof.
	In the related field of pipe joints with a pair of clamps, Deakins teaches a tube with a barbed end extending radially outward (Fig. 5, 14) and within a channel of a seal (Figs. 4 and 5, 14 fits in a channel of the seal 20) between a pair of clamps (Fig. 2, two clamps of 42 that houses the seal 20 and end of tube 12).
It would have been obvious to one having ordinary skill in the art to have modified the tube of Stillwagon in view of Vieregge to include a barbed end in order to have the advantage of an increased diameter pipe end that would result in a more rigid pipe end and allow for more surface area to grip against a seal surface and the advantage of adaptability to couple to different types of pipe designs or preexisting pipe structures as taught by Deakins in 3:61-66 and 5:36-43.

Response to Arguments
Applicant's arguments filed 08/19/2022 with regard to the prior art Gilbert have been fully considered and are persuasive. The rejection of claims 1-16 in view of Gilbert has been withdrawn.

Applicant's arguments filed 08/19/2022 with regard to the prior art Stillwagon have been fully considered but they are not persuasive.
In response to applicant’s argument that the root of Stillwagon is distal to the central space and a free edge proximate thereto and the flanges of Stillwagon extend inwardly toward the central space in contrast to claim 1, however, the Examiner respectfully disagrees because the term “root” is not defined in the applicant’s specification and absent of an explicit use of the term “root”. Applicant relied on the drawings to define the claimed “root” and in claim 1 in line 10 recites “first flange comprising a root proximate to said central space and a free edge distal thereto”. Therefore, one of ordinary skill in the art would reasonably interpret a “root” as a part or portion that begins proximate to the central space and extends toward the free edge. See the image below that was attached from the previous Office Action on page 17 that compares Stillwagon to the applicant’s invention.

    PNG
    media_image1.png
    374
    697
    media_image1.png
    Greyscale

	In response to applicant’s argument that the Examiner’s interpretation of the root and the “free edge” defies common sense and is clearly a fiction to force Stillwagon to support an anticipation rejection, however, the Examiner respectfully disagrees because the applicant attempts to arbitrarily define where a “root” begins by providing an analogy to a tree root attached to Earth. The invention is a pipe coupling and not a tree and patentability focuses on the claimed “root proximate to said central space” which is reasonably interpreted as a part or portion proximate to the central space. Therefore, one of ordinary skill in the art would reasonably arrive at the interpretation as shown in the image above of Stillwagon (Left) absent any description in the specification and the applicant’s arguments were found unpersuasive. 
	In response to applicant’s argument that the Examiner’s invocation of functional analogies is meaningless and is indicative of the irrelevant of Stillwagon, however, the Examiner respectfully disagrees because the analogy as shown in the image above clearly shows the indicated root of Stillwagon is at least structurally and functionally similar to the applicant’s invention such that the root of Stillwagon allows a pipe to be inserted through and faces the outer surface of the inserted pipe. Therefore, the applicant’s arguments were found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679